Citation Nr: 0520625	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-26 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for right knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June to August 1990, 
June to August 1991, and from October 1993 to August 1995.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, dated in April 2002, that denied the veteran's claims 
of entitlement to increased ratings for his service-connected 
left knee retropatellar pain syndrome and a compensable 
rating for his low back disorder.  The denials of increased 
disability ratings were duly appealed and the case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

The Board notes that the veteran withdrew the issue of 
entitlement to a compensable rating for his low back disorder 
in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Duty to Notify and Assist

The Board finds that VA has failed to satisfy its duties to 
the veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  In a December 2001 letter the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim to establish service 
connection.  Because the letter did not address a claim for 
increased rating it cannot adequately inform the veteran of 
what part of relevant evidence is to be provided by him and 
what part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also failed to include language advising the veteran 
to submit or identify any evidence that he believed would 
help the RO decide his claim.  See Pelegrini v. Principi, 
18 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2003).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board notes that 
substantial private medical records, including the record of 
a private MRI of the veteran's right knee in November 1999 
were not considered by the VA examiner during the most recent 
VA examination of the veteran in January 2002.  Those private 
medical records included diagnoses of right knee disorders 
that are not addressed by the January 2002 VA examiner.

The veteran asserted in his September 2003 RO hearing that 
experienced increased pain in his right knee on use.  
Although the examiner found no abnormality of the veteran's 
right knee on examination, he failed to comment upon flare-up 
or whether the veteran experienced any associated weakness, 
fatigability or lack of endurance or adequately addressed 
functional loss due to the pain associated with his knee 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Claims for Veterans Appeals notes that 
where a rating is based solely on loss of range of motion, 
"these determinations should, if feasible, be portrayed in 
terms of the degree of additional range-of-motion loss due to 
pain on use or during flare-ups."  See also 38 C.F.R. 
§§ 4.40, 4.45 (2004).  When a medical examination report does 
not contain sufficient detail, the case must be returned for 
a more adequate examination.  As the VA examination report 
does not provide adequate findings regarding the extent of 
the veteran's right knee disability, and does not adequately 
address any associated functional loss due to painful motion, 
weakness, fatigability or lack of endurance during periods of 
increased disability due to flare-up, another VA examination 
of the veteran's bilateral knee strain is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should send the veteran a VCAA 
letter complying with VA's duty to notify 
in an increased rating claim.  

2.  The RO should arrange for a VA 
examination to determine the current 
severity of the veteran's service-
connected right knee disability.  All 
indicated studies, including any 
indicated X-rays and range of motion 
studies in degrees should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain and 
functional loss due to pain.  The 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The examiner 
should opine whether, during flare-ups of 
the knee (as described by the veteran), 
the veteran demonstrates additional 
limits on functional ability.  If so, 
please specify the affected knee and any 
such finding in terms of additional 
degrees of limitation of motion during 
flare-up.  The claims file must be made 
available to and reviewed by the 
examiner.  

3.  After conducting any additional 
indicated development, the RO should 
readjudicate the issues on appeal.  In 
addressing the issue, the RO should 
consider all pertinent diagnostic codes 
under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4, 
including the application of 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
and pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


